Citation Nr: 0421653	
Decision Date: 08/06/04    Archive Date: 08/09/04

DOCKET NO.  04-20 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to a separate 10 percent disability rating for 
each ear pursuant to the provisions of 38 C.F.R. § 4.87, 
Diagnostic Code 6260 (2003), for the veteran's tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel





INTRODUCTION

The veteran had active service from March 1943 to November 
1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.  The RO denied entitlement to a separate 
10 percent disability rating for each ear pursuant to the 
provisions of 38 C.F.R. § 4.87, Diagnostic Code 6260 (2003), 
for the veteran's tinnitus.

In August 2004, a Deputy Vice Chairman of the Board granted 
the representative's motion to have the veteran's case 
advanced on the Board's docket in view of his age.  
38 U.S.C.A. § 7101 (West 2002); 38 C.F.R. § 20.900 (c) 
(2003).


FINDINGS OF FACT

1.  The veteran has been awarded the maximum disability 
evaluation allowed for his tinnitus pursuant to the 
provisions of 38 C.F.R. § 4.87, Diagnostic Code 6260 (2003).

2.  VA's Office of the General Counsel has determined that 
separate ratings for tinnitus for each ear may not be 
assigned pursuant to Diagnostic Code 6260 or any other 
diagnostic code.


CONCLUSION OF LAW

The veteran's claim for separate 10 percent disability 
evaluations for each ear pursuant to the provisions of 
38 C.F.R. § 4.87, Diagnostic Code 6260 (2003) for his 
bilateral tinnitus is denied as a matter of law.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107A, 7104(c) (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.87, Diagnostic Code 6260 (2002) and as 
amended at 68 Fed. Reg. 25823, May 14, 2003; Sabonis v. 
Brown, 6 Vet. App. 426 (1994); VAOPGCPREC 2-03.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), among other things, 
redefined the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

The change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 104-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000); 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.103(a) (2003).  

The recent changes in law have amended the requirements as to 
VA's development efforts in this, and other pending cases, 
modifying and clarifying VA's duty to assist a claimant in 
evidentiary development.  Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003).  

VA has published implementing regulations now codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2003).  

The VCAA would be clearly applicable to this pending claim if 
the effective date of the new law were the sole 
consideration.  

However, though seemly ubiquitous in its application, this 
case presents one of the judicially recognized exceptions.  

Here the extant law regarding compensation for tinnitus 
controls the appellant's situation and no amount of 
assistance or additional notice from VA will change the 
outcome.  See generally, Smith v. Gober, 14 Vet. App. 227, 
231-32 (2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) (holding that statutory interpretation questions not 
affected by enactment of VCAA).  See also Kane v. Principi, 
17 Vet. App. 103 (2003) (extending nonapplication to 
regulatory interpretation questions).  See also Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  

Regarding argument referencing the VCAA, the Board directs 
the representative's attention to VAOPGCPREC 2-04 wherein the 
VA General Counsel concluded that under 38 U.S.C.A. 
§ 5103(a), VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim 
for separate disability ratings for each ear for bilateral 
service-connected tinnitus because there is no information or 
evidence that could substantiate the claim, as entitlement to 
separate ratings is barred by current Diagnostic Code (DC) 
6260 and by the previous versions of DC 6260 as interpreted 
by a precedent opinion of the General Counsel that is binding 
on all Department officials and employees.  See also 
VAOPGCPREC 5-04.


Criteria

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41, the regulations do not give past medical 
reports precedence over current findings where such current 
findings are adequate and relevant to the rating issue.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 
Vet. App. 117 (1999). 

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.

Tinnitus, recurrent 10 percent.  Note (1): A separate 
evaluation for tinnitus may be combined with an evaluation 
under diagnostic codes 6100, 6200, 6204, or other diagnostic 
code, except when tinnitus supports an evaluation under one 
of those diagnostic codes.  

Note (2): Assign only a single evaluation for recurrent 
tinnitus, whether the sound is perceived in one ear, both 
ears, or in the head. Note (3): Do not evaluate objective 
tinnitus (in which the sound is audible to other people and 
has a definable cause that may or may not be pathologic) 
under this diagnostic code, but evaluate it as part of any 
underlying condition causing it.  38 C.F.R. § 4.87 (2003), as 
amended at 68 Fed. Reg. 25823, May 14, 2003.

Diagnostic Code 6260 (currently codified at 38 C.F.R. 
§ 4.87), as in effect prior to June 10, 1999, and as amended 
as of that date, authorized a single 10 percent disability 
rating for tinnitus, regardless of whether tinnitus is 
perceived as unilateral, bilateral, or in the head.  

Separate ratings for tinnitus for each ear may not be 
assigned under DC 6260 or any other diagnostic code.  
VAOPGCPREC 2-03.

The Board shall be bound in its decisions by the regulations 
of the Department, instructions of the Secretary, and the 
precedent opinions of the chief legal officer of the 
Department.  38 U.S.C.A. § 7104(c).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2003).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003). 


Analysis

Turning to the merits of the claim, this matter turns on the 
application of law, as the facts are not in dispute.  
Basically, the 10 percent evaluation resulted from a previous 
rating decision in February 2002 wherein the RO granted 
entitlement to service connection for tinnitus with 
assignment of a 10 percent evaluation.

The current appeal arises from the April 2003 rating decision 
wherein the RO denied entitlement to a separate 10 percent 
disability rating for each ear pursuant to the provisions of 
38 C.F.R. § 4.87, Diagnostic Code 6260 (2003), for the 
veteran's tinnitus.

Although the representative in March 2003 "included" a 
separate evaluation for tinnitus in each ear in styling the 
appeal as a claim for increase, the only argument was 
directed to the separate evaluation.  

Thus, the Board's discussion of the merits will be limited to 
the argument for a separate evaluation that, in essence, 
incorporates the theory of an increased rating.

The rating the veteran currently receives is the maximum 
schedular evaluation for unilateral or bilateral tinnitus and 
the statement of the case explained, in essence, that the 
grant of service connection and the 10 percent evaluation 
recognized a unilateral or bilateral disorder.

The argument for a higher rating as reflected in the 
representative's presentations is grounded generally in the 
holding in Wanner v. Principi, 17 Vet. App. 4 (2003) and its 
interpretation of the regulations, specifically section 
4.25(b) and the applicable diagnostic code in the rating 
schedule.  The holding in Wanner v. Principi, No.03-7169 
(Fed. Cir. June 2, 2004) does not affect the matter on 
appeal.

The Board will rely on the reasoning the VA General Counsel 
provided in the precedent opinion, VAOPGCPREC 2-03 as it 
disposes of the claim grounded on an increased schedular 
evaluation and responds adequately to the various legal 
arguments made on appeal.  

Therein the VA General Counsel explained that neither the 
prior nor the amended regulation contained any language 
suggesting that a separate tinnitus rating could be awarded 
for each ear, nor does any other rating schedule provision in 
effect prior to or after 1999 suggest that such separate 
ratings may be awarded.  



For example, 38 C.F.R. § 4.124a, Diagnostic Code 8046, has 
long provided that, for purposes of rating cerebral 
arteriosclerosis, "[p]urely subjective complaints such as 
headache, dizziness, tinnitus, insomnia and irritability . . 
. will be rated 10 percent and no more under diagnostic code 
9305."  In such cases, the condition of tinnitus is taken 
into account as a rating factor which may give rise to a 
maximum 10% disability rating without regard to whether the 
condition is unilateral or bilateral in nature.  

The VA General Counsel found that the final amended rule 
published in May 2003 pointed out that the intended effect of 
this action is to codify current standard VA practice by 
stating that recurrent tinnitus will be assigned only a 
single 10 percent evaluation whether it is perceived in one 
ear, both ears, or somewhere in the head.  As was stated in 
the notice of proposed rulemaking, the amendment involved no 
substantive change and was consistent with current practice.  

Thus, the amendment restated in more explicit terms the rule 
reflected in prior VA regulations that only a single 10% 
rating for tinnitus is authorized regardless of whether 
tinnitus is perceived as unilateral, bilateral, or in the 
head.  

The VA General Counsel explained that the 1999 amendment did 
not reflect any change in view as to the nature of tinnitus 
itself.  

Thus, the most recent amendment to DC 6260 in 2003 
definitively stating that only a single 10% disability rating 
is authorized for tinnitus merely restates the law as it 
existed both prior to and after the 1999 amendment.  

Accordingly, the rule that only a single 10% disability 
rating is authorized for tinnitus regardless of whether the 
tinnitus is perceived as unilateral, bilateral, or in the 
head is for application in cases arising both before and 
after the 1999 amendment.  This opinion implicitly considered 
the application of section 4.25(b).  


This conclusion is consistent with other authority pertaining 
to the assignment of multiple ratings.  The assignment of 
separate ratings is dependent on a finding that the disease 
entity is productive of distinct and separate symptoms; the 
evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is not allowed.  See 
38 C.F.R. § 4.14 (2003); Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  

As the General Counsel's opinion makes clear, the disease 
entity of "tinnitus" has but one symptom--the perception of 
sound in the brain without acoustic stimulus.  Because 
tinnitus does not produce separate and distinct symptoms, the 
assignment of separate ratings for the right and the left ear 
is not appropriate.  

In addition, the Board observes that legal precedent supports 
this construction of the rating scheme.  See Cromley v. 
Brown, 7 Vet. App. 376, 378 (1995) where a claimant with 
bilateral tinnitus sought an increased rating, the United 
States Court of Appeals for Veterans Claims (CAVC) observed, 
"the appellant is already rated at 10%, the highest level 
possible under the regulations for tinnitus".  

Contrary to the veteran's argument, the General Counsel's 
opinion did not give the June 2003 regulation change 
retroactive effect.  To the contrary, the opinion merely 
found that the prior versions of Code 6260 compelled the same 
adjudicative result.  The General Counsel found expressly 
that the June 2003 amendment brought about no substantive 
change of law.  Even if the Board agreed with the veteran's 
lengthy analysis of why the legal basis for the General 
Counsel's opinion should be rejected, the opinion is binding 
on the Board.  

The Board is not free to accept or reject General Counsel 
opinions on its own motion.  Rather, a federal statute 
expressly requires that the Board "shall be bound in its 
decisions by...the precedent opinions of the chief legal 
officer of the Department."  38 U.S.C.A. § 7104(c) (West 
2002); Splane v. West, 216 F.3d 1058 (Fed. Cir. 2000).  




The Board is not free as a matter of law to reject the 
General Counsel's finding that bilateral tinnitus comprises a 
single disability for VA rating purposes under all of the 
versions of Code 6260.  

The CAVC has held that where the law and not the evidence is 
dispositive, the claim should be denied or the appeal 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994); see also Shields v. Brown, 8 Vet. App. 
346, 351-52 (1995).  

Accordingly, as the veteran is in receipt of the highest 
rating for tinnitus allowed by law, the appeal the appeal for 
separate ratings must be denied as a matter of law.  

Thus, there is no basis for a higher award under the rating 
schedule.  Although the Board appreciates the argument on 
behalf of the appellant, the Board is bound by the precedent 
opinion of the VA General Counsel that addresses the matter 
at hand.  38 U.S.C.A. § 7104(c).

The Board has also considered the veteran's claim with 
respect to the CAVC's decision in Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  However, the United States Court of 
Appeals for the Federal Circuit has overruled Karnas, to the 
extent it conflicts with the precedents of the Supreme Court 
and the Federal Circuit.  Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003).  

Moreover, the VA General Counsel has indicated that pursuant 
to Supreme Court and Federal Circuit precedent, when a new 
statute is enacted or a new regulation is issued while a 
claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  


If applying the new provision would produce such retroactive 
effects, VA ordinarily should not apply the new provision to 
the claim.  If applying the new provision would not produce 
retroactive effects, VA ordinarily must apply the new 
provision.  VAOPGCPREC 7-03.  

As noted above, the regulatory changes to the rating schedule 
produced no substantive differences and did no more than 
codify a standard practice of the VA.  Therefore, it cannot 
be said that application of the changes would produce 
retroactive effects.  Accordingly, the veteran's citation of 
Karnas is of no force or effect in assigning more than a 
single disability evaluation for tinnitus.

In light of the foregoing, a schedular rating in excess of 10 
percent for tinnitus is not warranted.  Accordingly, the 
appeal is denied.


Extraschedular Consideration

In arriving at this decision, the Board has considered the 
possibility of referring this case to the Director of the VA 
Compensation and Pension Service for possible approval of an 
extraschedular rating.  38 C.F.R. § 3.321(b)(1) (2003).  

The evidence, however, does not show such an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  Id.  

Rather, the record shows that any impairment in the veteran's 
ability to work, due solely to tinnitus, is already 
contemplated by the applicable schedular criteria.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (the disability 
rating itself is recognition that industrial capabilities are 
impaired).  Absent competent evidence to the contrary, the 
Board finds no reason for further action under 38 C.F.R. 
§ 3.321(b)(1).



ORDER

Entitlement to a separate 10 percent disability rating for 
each ear pursuant to the provisions of 38 C.F.R. § 4.87, 
Diagnostic Code 6260 (2003), for the veteran's tinnitus is 
denied.


	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



